     Case 2:20-cv-01818-KJM-DMC Document 17 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11                                                         No. 2:20-CV-1818-KJM-DMC-P
      JAMES L. DEKALB,
12
                           Petitioner,                     ORDER
13
             v.
14
      RALPH DIAZ,
15
                           Respondent.
16

17
                      Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of
18
     habeas corpus under 28 U.S.C. § 2254. Before the Court is Petitioner’s motion for an extension of
19
     time to file a traverse to Respondent’s answer. ECF No. 13. He also moves for appointment of
20
     counsel, which the Court has addressed by separate order. See ECF No. 14. The Court has
21
     appointed the Office of the Federal Public Defender to represent Petitioner for the purposes of
22
     filing a traverse. The Court has also granted Petitioner’s motion for leave to proceed in forma
23
     pauperis. For good cause shown, the Court will grant Petitioner’s motion for an extension of time.
24
                      Accordingly, IT IS HEREBY ORDERED that:
25
                      1.     Petitioner’s motion for an extension of time (ECF No. 13) is GRANTED;
26
                      2.     Petitioner shall file a traverse within 60 days of the date that counsel is
27
     appointed; and
28
                                                          1
     Case 2:20-cv-01818-KJM-DMC Document 17 Filed 02/24/21 Page 2 of 2


 1                   3.      The Clerk of the Court is directed to serve a copy of this order on the

 2   Office of the Federal Public Defender alongside the order appointing the Office to represent

 3   Petitioner in filing a traverse.

 4

 5   Dated: February 24, 2021
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
